t c summary opinion united_states tax_court donald l zinger and nicole a zinger petitioners v commissioner of internal revenue respondent docket no 13096-16s filed date donald l zinger and nicole a zinger pro sese alissa l vanderkooi and robert d heitmeyer for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated all section references are to the internal continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency in mr and mrs zinger’ sec_2013 federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure after concessions by the parties the only issue for decision is whether the settlement payment of dollar_figure that mrs zinger received in is excludable from mr and mrs zinger’s gross_income under sec_104 the court holds that the settlement payment is not excludable continued revenue code as amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure 2the deficiency arises from unreported gross retirement income of dollar_figure unreported taxable retirement income of dollar_figure a additional tax under sec_72 of dollar_figure on the unreported gross and taxable retirement income and unreported other income of dollar_figure mr and mrs zinger do not dispute that they received the gross retirement income of dollar_figure and taxable retirement income of dollar_figure and that they are liable for the additional tax under sec_72 of dollar_figure they also do not dispute that mrs zinger received a settlement payment ie the other income of dollar_figure but dispute whether it must be included in gross_income for respondent concedes that mr and mrs zinger are not liable for the sec_6662 accuracy-related_penalty for background at the time mr and mrs zinger filed their petition they resided in michigan they timely filed their joint federal_income_tax return and as relevant in this case did not report the settlement payment of dollar_figure i mrs zinger’s conflict at work sometime before mrs zinger began working for the department of the army army and she continued to work for the army until her resignation on date in late mrs zinger was in a car accident while driving home from work the car accident resulted in a back injury for which she was required to receive physical therapy frequently for two to three months after the accident her supervisor at that time leniently allowed her to use sick time to receive the necessary physical therapy in date mrs zinger’s supervisor was reassigned and jack spielman became her supervisor shortly thereafter mrs zinger and mr spielman had conflicts mr spielman was not aware of mrs zinger’s accident or her physical condition after the accident and questioned her availability at work mrs zinger provided mr spielman with information about her accident and according to mrs zinger everything was squared away and set in date mrs zinger took a preapproved two-week family vacation during the family vacation her grandmother became very ill after the family vacation mrs zinger returned to work she had another preapproved vacation with mr zinger scheduled to start date but her grandmother’s health worsened mrs zinger changed her vacation plans to be with her grandmother and received approval from an acting supervisor cynthia person to begin her preapproved leave early on date so that she could spend the last few days with her grandmother while traveling to see her grandmother she continued to do some work and took business phone calls at some point mr spielman notified her that she was not to take any business phone calls while she was on leave and mrs zinger stopped and arranged for another employee to conduct business while she was on leave after her grandmother had passed away mrs zinger returned to the office and logged her leave as bereavement leave mr spielman notified her that he was changing her bereavement leave to absent without leave awol because a grandparent’s death did not qualify for bereavement leave he requested that mrs zinger provide documentation from her grandmother’s attending physician verifying that mrs zinger’s presence was required for the leave to qualify as bereavement leave mrs zinger obtained the requested documentation and her awol status was changed to bereavement leave mrs zinger felt that mr spielman belittled and personally attacked her while mrs zinger was on leave mr spielman relocated her desk to an area that separated her from her coworkers when she returned to work she asked her coworkers if another desk closer to them was available and moved her belongings to that available desk mrs zinger believed that being separated from her coworkers was not conducive to the work she needed to perform mr spielman ordered her to move her belongings back to her relocated desk mrs zinger continued to feel personally attacked and belittled by mr spielman he told her she did not know what she was doing and that she was not conducting her work properly he questioned what mrs zinger did where she was and why she was not working at night mrs zinger testified that after this her heart began racing she experienced shortness of breath and she felt as though she might be having a heart attack on date mrs zinger sought medical attention for her symptoms her doctor determined that her white blood cell count was severely elevated her doctor recommended that she be placed on medical leave status starting date and that certain tests be performed to determine her condition her doctor performed the tests prescribed her various medications and cleared her to return to work on date on date she received a memorandum of reprimand in that memorandum mr spielman reprimanded her for discourteous behavior toward a supervisor mr spielman alleged that a date email from mrs zinger had a very discourteous tone the memorandum of reprimand notified mrs zinger of her right to file a grievance and also to file a complaint of discrimination with the tacom-lcmc equal employment opportunity office eeo if she believed the action discriminated against her on the basis of race color religion sex national origin age physical or mental handicap and or reprisal on date mrs zinger was experiencing car trouble and notified ms person by email that she would be late to work that morning on date ms person requested that mrs zinger provide documentation to prove that she had car trouble and notified her that her leave would be documented as awol until the requested documentation was provided on that same day mrs zinger filed a formal written grievance to dispute mr spielman’s facts in the memorandum of reprimand in her grievance she stated the untimeliness of this reprimand only came with reprisal for the previous actions and claims made by myself against mr spielman to include creating a hostile work environment and creating a very intimidating situation which led to serious health conditions on my part requiring me to be under doctor’s care for a week she further stated i feel i have received reprisal and have been intim id ated enough that it is affecting my health and my health continues to be of concern which is demonstrated by the medications i have been placed on in addition to requesting that the memorandum of reprimand be removed from her personnel file and destroyed mrs zinger also requested that the army reassign her to another supervisor or to stop mr spielman from engaging in actions that she believed were hostile or intimidating for example she requested to be placed in an environment where mr spielman cannot act in a hostile nor intimidating manner towards myself since this dispute has arisen i have suffered from medical issues and conditions to include chest pains shortness of breaths hypertension due to stress high blood pressure and high white blood cell count i am still undergoing medical tests originally i felt the situation between mr spielman and myself was causing severe anxiety on date mrs zinger’s doctor recommended that she be placed on medical leave from june through and that she return to work on date at a reduced work schedule until date the noted medical_condition was anxiety panic attacks and hypothyroidism her treatment included medication rest and a stress free environment on date after a follow up doctor’s appointment mrs zinger notified ms person that her doctor recommended that she not return to work until date when mrs zinger returned to work on date at the reduced work schedule she learned that she had lost her computer access and security clearance as a result she had to sit at a desk with little work to perform ii eeo complaint at some point thereafter the eeo began an investigation the record is not clear whether mrs zinger filed both a formal written grievance and a complaint of discrimination with the eeo or whether her formal written grievance was forwarded to the eeo and served as the basis for that complaint in a statement of claims the eeo listed the following as mrs zinger’s stated claims to be investigated whether mrs zinger was discriminated against based on sex female and subjected to a hostile work environment when a b c on may she was placed on awol for not producing a physician’s statement letter excusing her absences on date she was denied a developmental assignment in the program executive office peo ground combat systems gcs on date she received a letter of reprimand for discourteous behavior towards mr spielman d f on date s he was required to provide proof of repairs and placed in awol status for hours when her vehicle broke down e on date she was ordered to return a government issued cell phone and laptop computer to mr spielman when she was on five days of sick leave and on date she became aware that she had been stripped of her computer access and security clearance the eeo statement of claims does not refer to any personal physical injuries or physical sickness mrs zinger was offered the opportunity to use the eeo alternative dispute resolution program and agreed to participate in mediation mr zinger who accompanied mrs zinger to the eeo mediation testified that mrs zinger explained during the mediation how she felt however mediation was not successful from date through date mrs zinger was placed on administrative leave while the eeo conducted its investigation a preconference was scheduled for date followed by a formal fact-finding conference scheduled from december to mr zinger accompanied mrs zinger to these conferences as her representative and to provide moral support iii settlement agreement on date mrs zinger and the army executed a negotiated settlement agreement settlement agreement to settle the eeo complaint of discrimination pursuant to that agreement the army did not admit it had violated the civil rights act of or any other federal or state statute law or regulation agreed to pay mrs zinger dollar_figure agreed to change an awol status recorded on mrs zinger’s records for november and to regular duty time and agreed to make arrangements for mrs zinger to retrieve her belongings from her work station pursuant to the settlement agreement mrs zinger agreed to immediately tender her resignation from federal service effective date including agreeing to sign a resignation letter and any official paperwork or forms required to complete the resignation that the settlement agreement constituted a full and complete settlement of any and all issues and claims arising from the eeo complaint and waived her right to pursue any administrative or judicial action concerning the matters raised in the eeo complaint to withdraw any other complaints appeals or grievances she may have filed and to waive her right to pursue any administrative or judicial action regarding any other matters that had been filed and not to file or pursue any complaints appeals or grievances the settlement agreement did not refer to mrs zinger’s formal written grievance the agreement expressly stated the document contains the entire agreement of the parties no other promises or agreements have been made this agreement may not be modified or amended except in writing signed by all the signatories the settlement agreement does not refer to any personal physical injuries or physical sickness suffered by mrs zinger mrs zinger received a check dated date for dollar_figure the dollar_figure settlement payment was reported to mrs zinger and to the irs on form 1099-misc miscellaneous income discussion the commissioner’s determination in a notice_of_deficiency is presumed correct and a taxpayer bears the burden of proving that the determination is erroneous see rule a 290_us_111 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements mr and mrs zinger have neither argued that 3a form 1099-misc was initially issued reporting a payment of dollar_figure as nonemployee compensation a corrected form 1099-misc was subsequently issued accurately reporting the settlement payment as dollar_figure and as other income the parties agree that the settlement payment at issue is dollar_figure of other income sec_7491 applies nor established that its requirements are met the burden_of_proof remains with mr and mrs zinger generally gross_income includes all income from whatever source derived see sec_61 sec_1_61-1 income_tax regs while sec_61 broadly applies to any accession to wealth statutory exclusions from gross_income are to be narrowly construed see 515_us_323 504_us_229 348_us_426 litigation settlement proceeds constitute gross_income unless the taxpayer proves that the proceeds fall within a specific statutory exclusion commissioner v schleier u s pincite- see save v commissioner tcmemo_2009_209 tax ct memo lexi sec_211 at mr and mrs zinger must bring themselves within the clear scope of a statutory exclusion to succeed in proving they are entitled to exclude the settlement payment from gross_income for see commissioner v schleier u s pincite burke u s pincite mr and mrs zinger assert that the settlement payment is excludable from gross_income under sec_104 that section provides that gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement on account of personal physical injuries or physical sickness sec_104 congress intended this exclusion to cover damages that flow from a physical injury or physical sickness see h_r conf rept no pincite 1996_3_cb_741 for purposes of sec_104 emotional distress is not treated as a physical injury or physical sickness except for damages not in excess of the cost of medical_care attributable to emotional distress sec_104 flush language when damages are received under a settlement agreement the nature of the claim that was the actual basis for the settlement determines whether the damages are excludable under sec_104 burke u s pincite the nature of the claim is typically determined by reference to the terms of the agreement see 349_f2d_610 10th cir aff’g tcmemo_1964_33 102_tc_116 aff’d in part rev’d in part and remanded on another issue 70_f3d_34 5th cir the key question is in lieu of what were the damages awarded robinson v commissioner t c pincite quoting 144_f2d_110 1st cir aff’g 1_tc_952 to determine whether the dollar_figure settlement payment mrs zinger received pursuant to the settlement agreement is excludable from gross_income under sec_104 the court looks to the express terms of that agreement the settlement agreement between mrs zinger and the army states that its purpose was to settle the eeo complaint although the record does not contain a copy of the eeo complaint the claims in the eeo statement of claims presumably derive from that complaint the eeo statement of claims neither references any personal physical injuries or physical sickness of mrs zinger nor allocates the dollar_figure settlement payment as compensation to mrs zinger for personal physical injuries or physical sickness rather the eeo statement of claims explicitly states that the eeo was investigating whether mrs zinger had been subjected to a hostile work environment or was discriminated against on the basis of sex therefore the settlement agreement indicates that the army intended to settle the hostile work environment and discrimination claims not to compensate mrs zinger for personal physical injuries or physical sickness mrs zinger testified that during the conversations with the eeo attorneys it was mentioned that the settlement payment was to compensate her for the personal physical sickness she had suffered but that the army was unwilling to admit fault as to any claims in the settlement agreement undoubtedly mrs zinger’s formal written grievance references her personal physical sickness however neither the settlement agreement nor the eeo statement of claims refers to the formal written grievance or to any personal physical sickness let alone an intent to compensate mrs zinger for personal physical sickness although the court is sympathetic to mrs zinger’s situation she and mr zinger have not satisfied their burden of introducing objective and credible_evidence that any part of the dollar_figure settlement payment was made in lieu of damages for personal physical injuries or physical sickness see 141_tc_331 quoting 79_tc_680 aff’d without published opinion 749_f2d_37 9th cir aff’d 668_fedappx_241 9th cir robinson v commissioner t c pincite the court concludes that the settlement payment made to mrs zinger pursuant to the settlement agreement was for the resolution and withdrawal of her discrimination and hostile work environment claims and not on account of personal physical injuries or physical sickness therefore the dollar_figure settlement payment mrs zinger received pursuant to the settlement agreement is not excludable under sec_104 from mr and mrs zinger’s gross_income for the court has considered the parties’ arguments and to the extent not discussed herein the court concludes the arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the accuracy-related_penalty under sec_6662
